Exhibit 10.16

AMENDMENT AGREEMENT

THIS AMENDMENT (“Amendment”) is dated as of December 13, 2006 and is by and
between Gregg Eskenazi (“you”) and HouseValues, Inc (“HouseValues”).

RECITALS

WHEREAS, the parties entered into an employment letter agreement as of May 20,
2004 (the “Employment Agreement”)

WHEREAS, the parties hereby wish to amend the Employment Agreement on the terms
set forth below.

AGREEMENT

NOW, THEREFORE, the parties hereby agree to amend the Employment Agreement as
follows:

 

  1. The sections of the Employment Agreement entitled “Term of Employment and
Compensation,” “Management Bonus Program” and “Benefits” shall be deleted in
their entirety and replaced with the following:

“Your employment will transition from full time to part time with HouseValues
effective January 1, 2007. Your title will be Legal Advisor and you will provide
up to 10 hours of services per month, as requested by HouseValues relating to
strategic corporate matters (the “Services”). If HouseValues requests additional
services, you and HouseValues shall work together to reach a mutually agreeable
arrangement. Your salary will be $5,000 per month (“Part-Time Salary”), paid
twice monthly, and will be subject to all legally required withholding taxes.

You will be entitled, during your part-time employment, to medical and other
employee benefits (subject to applicable eligibility requirements) to the extent
such benefits are offered by HouseValues to its other employees. However, since
you are a part-time employee, rather than provide medical and dental coverage
directly, HouseValues shall directly pay the costs of COBRA premiums otherwise
due from you, for yourself and eligible dependents (the “COBRA Amount”) or, at
your request so long as you are not covered under another employer’s medical
plan, pay the COBRA Amount directly to you at the same time it pays your
Part-Time Salary. You will not be entitled to vacation, bonus or new stock
option grants, but your existing stock options shall continue in accordance with
their existing terms. In addition, provided that you make yourself available to
provide the Services and comply with the terms of your Nonsolicitation and
Noncompetition Agreement, you may take on such other full or part-time
consulting or employment as you deem appropriate.”



--------------------------------------------------------------------------------

  2. The second full paragraph of the “Termination Payment” section shall be
deleted and replaced with the following:

“If, prior to March 2, 2008, the Company terminates your employment without
Cause, you shall be entitled to receive termination payments equal to your
Part-Time Salary and COBRA Amount (if the COBRA Amount is then required to be
paid to you pursuant to paragraph 1) through March 2, 2008, provided that you
sign a separation agreement releasing any claims against the Company. After
March 2, 2008, you or the Company may terminate your employment on thirty days
prior written notice and the Company will have no further obligations to you
after termination. If you are terminated for Cause or if you terminate your
employment, you shall not be entitled to receive any of the foregoing benefits.
All payments under this paragraph shall be made to you at the same interval as
payments of salary were made to you immediately prior to termination.”

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

 

HOUSEVALUES, INC.     Gregg Eskenazi By:   /s/ Ian Morris     By:   /s/ Gregg
Eskenazi   Ian Morris, CEO      